Citation Nr: 0430705	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  03-27 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension benefits based on the 
need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel





INTRODUCTION

The veteran served on active duty from December 1940 to 
November 1942.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied a claim for entitlement to 
special monthly pension benefits based on the need for 
regular aid and attendance.  The veteran failed to report for 
a hearing before the RO scheduled for November 2003.

In the February 2002 decision, the RO also awarded the lesser 
benefit of special monthly pension based on housebound 
status.  


FINDINGS OF FACT

1.  All the requisite assistance and notices owed to the 
veteran have been substantially provided, and all the 
evidence necessary for an equitable disposition of the claim 
has been obtained.

2.  The veteran is not totally blind or near totally blind; 
he is not a patient in a nursing home; he is not bedridden; 
he is able to tend to personal care functions without the 
assistance of another person; and he is able to protect 
himself from the hazards of his daily environment.


CONCLUSION OF LAW

The criteria for special monthly pension based on the need 
for regular aid and attendance are not met.  38 U.S.C.A. §§ 
1502, 1521 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

By letters dated in November 2001 and January 2003, the RO 
advised the veteran of the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The veteran was advised that 
VA would make reasonable efforts to help him get the evidence 
necessary to substantiate his claims for increase, but that 
he must provide enough information so that VA could request 
any relevant records.  The veteran was advised of the 
evidence received and was requested to provide authorization 
for the release of any additional private medical records.  
The veteran was also asked to identify any additional 
information or evidence that he wanted VA to try and obtain.  

The February 2002 rating decision and the August 2003 
statement of the case (SOC) notified the veteran of the 
relevant laws and regulations and essentially advised him of 
the evidence necessary to substantiate his claim for special 
monthly pension based on the need for regular aid and 
attendance.  The August 2003 SOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

The veteran has not identified relevant treatment records for 
the RO to obtain.  Pertinent VA medical records have been 
obtained and associated with the record.  The veteran was 
afforded VA examinations in December 2001 and March 2003.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
June 24, 2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Factual background

The veteran served on active duty from December 1940 to 
November 1942.

The veteran has been entitled to non-service-connected VA 
pension benefits since May 1988.

The veteran developed lower abdominal pain and was 
hospitalized in late December 2001, with diagnoses of 
obstructive uropathy, acute renal failure, peripheral 
vascular insufficiency, and scabies.  Additional VA 
outpatient medical records from late 2000 to late December 
2001 show treatment for prostate cancer, urinary retention, 
urinary tract infection, left foot trauma, scabies.  

On VA aid and attendance examination in December 2001, the 
veteran required company to attend.  He was not bedridden or 
wheelchair-ridden.  Refractive error in his eyes was 
corrected with eyeglasses.  Isocoric pupils were reactive to 
light and accommodation.  He was competent to manage his 
benefit payments and independent as to his daily needs.  He 
had a history of prostate cancer with urine obstruction and 
Foley catheter placement one year ago; head trauma with wound 
suture six months ago; two-year old low back pain; five-year 
old peripheral vascular insufficiency and thrombophlebitis; 
and an appendectomy when he was 22 years old.  Present 
complaints included generalized arthralgia, osteoarthritis of 
the finger joints, loss of vision, dizziness, loss of 
balance, insomnia, constipation, and leg cramps.  On a 
typical day, he visited friends, went to the supermarket and 
bank, watched television, read the newspaper, went fishing, 
played dominos, fed his cats and dogs, and cooked on 
occasion.  

On examination, he was alert, oriented, and coherent.  Build 
and posture were erect.  Nutrition was satisfactory, as was 
gait.  He had degenerative joint disease, arthritis, and 
osteoarthritis of upper extremity joints, but he had 
satisfactory musculoskeletal function.  He had deep venous 
thrombosis, bilateral venous insufficiency, osteoarthritis of 
knee joints, grade II edema of the legs, and thrombophlebitis 
with peripheral vascular insufficiency.  He had limitation of 
motion due to slow locomotion and leg weakness, but 
coordination was satisfactory.  Balance was satisfactory.  
Propulsion was slow, but satisfactory.  He had degenerative 
joint disease of the vertebral spine.  There also was a 
permanent Foley catheter connected to a pouch on the right 
ankle.  He had chronic low back pain and prostate cancer, as 
well as obstructive uropathy and urine retention.  He 
ambulated alone, without assistance.  Locomotion was 
satisfactory for his age.  No mechanical aid was needed for 
ambulation.  It was noted that the veteran could leave home 
at any time, although company was recommended.  Diagnoses 
were prostate cancer; permanent Foley catheter; obstructive 
uropathy of urine; osteoarthritis and degenerative joint 
disease; peripheral vascular insufficiency of 
thrombophlebitis of deep veins, with bilateral thrombosis; 
early cataract of both eyes; and moderate anemia.  

The veteran underwent an additional VA aid and attendance 
examination in March 2003.  He required company to attend the 
examination.  He was not bedridden or wheelchair-ridden.  
Refractive error in his eyes was corrected with eyeglasses.  
Isocoric pupils were reactive to light and accommodation.  
The refraction was not satisfactorily corrected, and he had 
senile bilateral cataracts.  He was competent to manage his 
benefit payments and independent as to his daily need 
requirements.  There was a history of peripheral vascular 
insufficiency in both legs due to vein thrombosis, with four-
month hospitalization six years ago; two-year old back ache 
and recurrent, severe episodes of chronic back pain; 
prostatic hypertrophy, prostate cancer, and Foley catheter 
from two and half years ago; degenerative joint disease from 
one year ago; and cataracts.  Present complaints included 
back ache, cramps, permanent Foley catheter, insomnia, 
constipation, leg cramps at night, and loss of balance.  He 
had worked until his retirement in 1975.  

On this examination, the veteran was alert, oriented, and 
coherent.  Posture was erect, and nutrition was satisfactory.  
He had normal locomotion with standing position, as well as 
normal steps.  He had upper extremity joint degenerative 
joint disease with satisfactory musculoskeletal function and 
coordination.  He had left leg thrombosis in remission with 
degenerative joint disease and lower extremity joint 
osteoarthritis.  Musculoskeletal function here was also 
satisfactory.  He had peripheral vascular insufficiency to 
the legs with grade I edema, but satisfactory coordination.  
There was no limitation of motion.  He had general weakness 
with satisfactory coordination.  There was no muscular 
atrophy.  Balance satisfactory.  Propulsion was normal and 
satisfactory for his age.  He had lumbar and thoracic 
spondylosis, prostate cancer by history that had been 
treated, degenerative joint disease of the vertebral spine, 
back ache with episodes of acute pain, permanent Foley 
catheter connected to the external back and inferior vena 
cava filter replacement.  Locomotion was normal and 
satisfactory for his age, and he could walk with the 
assistance of another person or mechanical device.  He could 
leave his home at any time, but company was recommended.  The 
diagnoses were prostate cancer by history, treated; vena cava 
filter replacement; permanent Foley catheter; hypertrophic 
prostate or hypertrophic prostatic obstruction; thoracolumbar 
spondylosis and osteochondrosis; back aches and chronic low 
back pain; degenerative joint disease and osteoarthritis; 
peripheral vascular insufficiency in the legs; and senile 
bilateral cataracts.  

A March 2003 VA eye examination measured the corrected vision 
in the right eye as 20/50 far and 20/30 near; corrected left 
eye vision was 20/40 far and 20/30 near.  There was no 
diplopia or visual field deficit.  There was a hazy view in 
the fundus, with prominent choroidal pattern, but grossly 
normal posterior pole and healthy optic nerves in both eyes.  
The diagnoses were bilateral senile cataracts with best 
corrected vision of 20/40 and refractive error.  

On VA genitourinary examination in March 2003, it was noted 
that he had had transurethral resection of the prostate four 
months ago for obstruction; at that time, he had had urine in 
the blood due to anticoagulation for left leg 
thrombophlebitis.  There was no history of lethargy, 
weakness, anorexia, or weight change.  The Foley catheter was 
changed every 15 days, and the obstruction was in the level 
of the prostatic urethra.  He had a history of recurrent 
urinary tract infections with antibiotherapy.  He was having 
periodic hormonal treatment for adenocarcinoma of the 
prostate.  It was noted that he was retired for over 10 
years; no effects on daily activities were noted.  Diagnoses 
were prostate adenocarcinoma; Foley catheter drainage 
secondary to obstructive prostatic urethra; transurethral 
resection of the prostate four months ago; and erectile 
dysfunction secondary to prostate cancer and hormonal 
treatment.

Analysis

One of the requirements for basic non-service-connected 
pension is that a veteran be permanently and totally 
disabled.  There are income limits for a veteran found to be 
entitled to basic pension benefits based on being permanently 
and totally disabled.  Higher income limits apply for special 
monthly pension based on a need for regular aid and 
attendance or being housebound.  38 U.S.C.A. §§ 1502, 1521.  
The RO has already granted the veteran the lesser housebound 
benefits, and he appeals for aid and attendance benefits.

A person will be considered to be in need of regular aid and 
attendance if the person is a patient in a nursing home; 
blind or so nearly blind as to have corrected visual acuity 
of 5/200 or less in both eyes or concentric contraction of 
the visual field of 5 degrees or less; or establishes a 
factual need of regular aid and attendance of another person.  
38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351.  Determinations as 
to a factual need for regular aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of claimant to dress 
or undress himself or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance which by reason of the 
particular disability cannot be done without aid (not 
including adjustment of appliances that normal persons would 
be unable to adjust without aid); an inability to feed 
himself through loss of coordination of the upper extremities 
or through extreme weakness; an inability to attend to wants 
of nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the claimant 
from the hazards or dangers incident to his daily 
environment.  "Bedridden" is a proper basis for the 
determination; it is defined as that condition that, through 
its essential character, actually requires that the claimant 
remain in bed.  It is not required that all of the disabling 
conditions listed above be found to exist before a favorable 
rating may be made.  The particular personal functions that 
cannot be performed should be considered in connection with a 
claimant's condition as a whole.  It is only necessary that 
the evidence establish that the claimant is so helpless as to 
need regular aid and attendance, not that there be a constant 
need.  38 C.F.R. § 3.352.

The veteran has significant disabilities, as acknowledged by 
the fact that he is rated permanently and totally disabled 
and housebound for pension purposes.

However, as to the specific issue of a claimed need of 
regular aid and attendance, two sets of VA examinations (2001 
and 2003) have summarized the veteran's disabilities and 
problems.  He is not in a nursing home.  His typical day 
involves quite a bit of activity, including visits with 
friends and occasional cooking.  He has visual problems, but 
the medical evidence shows he is not blind or nearly blind, 
under the standards of the regulation, to qualify for regular 
aid and attendance benefits.  Although he now has early 
cataracts, his eyesight is corrected with eyeglasses.  As to 
a claimed factual need for regular aid and attendance, he can 
look after his own personal care functions; there is no 
indication that he requires assistance with feeding, bathing, 
dressing, or going to the bathroom.  Despite some problems 
with ambulation, he is not bedridden because of his 
disabilities.  In fact, he ambulates without the need for 
assistance of another person or even any mechanical device.  
His disabilities do not require that someone regularly watch 
over him to protect him from hazards in his environment.  In 
short, he is not in need of regular aid and attendance at 
this time.  If his health deteriorates in the future, he can 
again apply for this benefit.

The Board finds that the veteran is not entitled to special 
monthly pension based on a need for regular aid and 
attendance.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Special monthly pension based on the need for regular aid and 
attendance is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



